Per curiam.
The Investigative Panel of the State Disciplinary Board directed the Office of General Counsel, State Bar of Georgia, to issue a Notice of Discipline for a one-year suspension against Adrian C. Fletcher, Jr., pursuant to Bar Rule 4-208.1. The Investigative Panel found probable cause to believe that Fletcher violated Standard 67 of Bar Rule 4-102 (suspension in another state is a ground for suspension in Georgia).
The Investigative Panel based its finding of probable cause on the following facts: Fletcher entered a Conditional Guilty Plea in a disciplinary matter initiated by the Florida Bar. The Florida Supreme Court suspended Fletcher from the practice of law for one year, effective April 30, 1996. The Investigative Panel recommends Fletcher be suspended for one year to run concurrent with the Florida suspension.
The State Bar served Fletcher properly and in accordance with Bar Rule 4-208.2 (d). Fletcher acknowledged service on August 28, 1996, but failed to file a notice of rejection of discipline as required by 4-208.3. Accordingly, he is in default. Bar Rule 4-208.1 (b). We have reviewed the record and agree with the Investigative Panel that Fletcher should be suspended from the practice of law based upon his conduct which resulted in his suspension from the practice of law in Florida. Accordingly, it is hereby ordered that Fletcher is suspended from the practice of law in this State. This suspension shall run con*264current with the remainder of time under Fletcher’s suspension from the practice of law in Florida. Fletcher is directed to comply with the provisions of Bar Rule 4-219 (c) (1) and (2).
Decided November 4, 1996.
William P. Smith III, General Counsel State Bar, Steven J. Kaczkowski, Assistant General Counsel State Bar, for State Bar of Georgia.

Suspended.


All the Justices concur.